

Exhibit 10.4(e)
 
[Form of]
INDEMNITY AGREEMENT
(for directors and officers of CenturyTel, Inc.)
 
This Agreement is made as of the _____ day of _______________, by and between
CenturyTel , Inc., a Louisiana corporation (the “Corporation”), and
_______________ (“Indemnitee”).
 
In consideration of Indemnitee’s service as [a director][an officer] commencing
on the date hereof, the Corporation and Indemnitee do hereby agree as follows:
 
1.  Agreement to Serve. Indemnitee agrees to serve as [a director][an officer]
of the Corporation for so long as he is elected or appointed or until such
earlier time as he tenders his resignation in writing.
 
2.  Definitions. As used in this Agreement:
 
(a)  The term “Expenses” shall mean any expenses or costs (including, without
limitation, attorney’s fees, judgments, punitive or exemplary damages, fines and
amounts paid in settlement). If any of the foregoing amounts paid on behalf of
Indemnitee are not deductible by Indemnitee for federal or state income tax
purposes, the Corporation will reimburse Indemnitee for tax liability with
respect thereto by paying to Indemnitee an amount which, after taking into
account taxes on such amount, equals Indemnitee’s incremental tax liability.
 
(b)  The term “Claim” shall mean any threatened, pending or completed claim,
action, suit, or proceeding, whether civil, criminal, administrative or
investigative and whether made judicially or extra-judicially, or any separate
issue or matter therein, as the context requires.
 
(c)  The term “Determining Body” shall mean (i) those members of the Board of
Directors who are not named as parties to the Claim for which indemnification is
being sought (“Impartial Directors”), if there are at least three Impartial
Directors, or (ii) a committee of at least three directors appointed by the
Board of Directors (regardless whether the members of the Board of Directors
voting on such appointment are Impartial Directors) and composed of Impartial
Directors or (iii) if there are fewer than three Impartial Directors or if the
Board of Directors or a committee appointed thereby so directs (regardless
whether the members thereof are Impartial Directors), independent legal counsel,
which may be the regular outside counsel of the Corpora-tion.
 
3.  Limitation of Liability.
 
To the fullest extent permitted by Article VII of the Articles of Incorporation
of the Corporation in effect on the date hereof and, if and to the extent such
Article VII is amended to permit further limitations, in effect at any time
prior to the determination of liability that would exist but for the provisions
of this Agreement, Indemnitee shall not be liable for breach of his fiduciary
duty as a director or officer.
 
4.  Maintenance of Insurance and Self-Insurance.
 
(a)  The Corporation represents that it presently maintains in force and effect
directors and officers liability insurance (“D&O Insurance”) policies that
provide primary and excess coverage on behalf of the Corporation’s directors and
officers on the terms and conditions specified therein (the “Insurance
Policies”). Subject only to the provisions of Section 4(b) hereof, the
Corporation hereby agrees that, so long as Indemnitee shall continue to serve as
[a director][an officer] (or shall continue at the request of the Corporation to
serve in any capacity referred to in Section 5(a) hereof) and thereafter so long
as Indemnitee shall be subject to any possible Claim, the Corporation shall use
its best efforts to purchase and maintain in effect for the benefit of
Indemnitee one or more valid and enforceable policy or policies of D&O Insurance
providing, in all respects, coverage reasonably comparable to that currently
provided pursuant to the Insurance Policies, provided that the Corporation shall
have no obligation to provide primary coverage in excess of $15 million or
excess coverage in excess of $20 million.
 
(b)  The Corporation shall not be required to purchase and maintain the
Insurance Policies in effect if D&O Insurance is not reasonably available or if,
in the reasonable business judgment of the then directors of the Corporation,
either (i) the premium cost for such insurance is excessive in light of the
amount of coverage or (ii) the coverage provided by such insurance is so limited
by exclusions, retentions, deductibles or otherwise that there is insufficient
benefit from such insurance.
 
(c)  If the Corporation does not purchase and maintain in effect the Insurance
Policies pursuant to the provisions of Section 4(b) hereof, the Corporation
agrees to hold harmless and indemnify Indemnitee to the full extent of the
coverage that would otherwise have been provided for the benefit of Indemnitee
pursuant to the Insurance Policies.
 
5.  Additional Indemnity.
 
(a)  To the extent any Expenses incurred by Indemnitee are in excess of the
amounts reimbursed or indemnified pursuant to the provisions of Section 4
hereof, the Corporation shall indemnify and hold harmless Indemnitee against any
such Expenses actually and reasonably incurred, as they are incurred, in
connection with any Claim against Indemnitee (whether as a subject of or party
to, or a proposed or threatened subject of or party to, the Claim) or in which
Indemnitee is involved solely as a witness or person required to give evidence,
by reason of his position
 
(i)  as a director or officer of the Corporation,
 
(ii)  as a director or officer of any subsidiary of the Corporation or as a
fiduciary with respect to any employee benefit plan of the Corporation, or
 
(iii)  as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other for profit or not for profit entity
or enterprise, if such position is or was held at the request of the
Corporation,
 
whether relating to service in such position before or after the effective date
of this Agreement, if (i) the Indemnitee is successful in his defense of the
Claim on the merits or otherwise or (ii) the Indemnitee has been found by the
Determining Body (acting in good faith) to have met the Standard of Conduct;
provided that (a) the amount of Expenses for which the Corporation shall
indemnify Indemnitee may be reduced by the Determining Body to such amount as it
deems proper if it determines in good faith that the Claim involved the receipt
of a personal benefit by Indemnitee and (b) no indemnification shall be made in
respect of any Claim as to which Indemnitee shall have been adjudged by a court
of competent jurisdiction, after exhaustion of all appeals therefrom, to be
liable for willful or intentional misconduct in the performance of his duty to
the Corporation or to have obtained an improper personal benefit, unless, and
only to the extent that, a court shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses as
the court shall deem proper; and provided further that, if the Claim involves
Indemnitee by reason of his position with an entity or enterprise described in
clause (ii) or (iii) of this Section 5(a) and if Indemnitee may be entitled to
indemnification with respect to such Claim from such entity or enterprise,
Indemnitee shall be entitled to indemnification hereunder only (x) if he has
applied to such entity or enterprise for indemnification with respect to the
Claim and (y) to the extent that indemnification to which he would be entitled
hereunder but for this proviso exceeds the indemnification paid by such other
entity or enterprise.
 
(b)  For purposes of this Agreement, the Standard of Conduct is met when conduct
by an Indemnitee with respect to which a Claim is asserted was conduct that he
reasonably believed to be in, or not opposed to, the best interest of the
Corporation, and, in the case of a Claim which is a criminal action or
proceeding, conduct that the Indemnitee had no reasonable cause to believe was
unlawful. The termination of any Claim by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a pre-sumption that Indemnitee did not meet the Standard of
Conduct.
 
(c)  Promptly upon becoming aware of the existence of any Claim, Indemnitee
shall notify the Chief Executive Officer of the existence of the Claim, who
shall promptly advise the members of the Board of Directors and that
establishing the Determining Body will be a matter presented at the next
regularly scheduled meeting of the Board of Directors. After the Determining
Body has been established the Chief Executive Officer shall inform Indemnitee
thereof and Indemnitee shall immediately notify the Determining Body of all
facts relevant to the Claim known to such Indemnitee. Within 60 days of the
receipt of such notice and information, together with such additional
information as the Determining Body may request of Indemnitee, the Determining
Body shall report to Indemnitee of its determination whether Indemnitee has met
the Standard of Conduct. The Determining Body may extend the period of time for
determining whether the Standard of Conduct has been met, but in no event shall
such period of time be extended beyond an additional sixty days.
 
(d)  If, after determining that the Standard of Conduct has been met, the
Determining Body obtains facts of which it was not aware at the time it made
such determination, the Determining Body on its own motion, after notifying
Indemnitee and providing him an opportunity to be heard, may, on the basis of
such facts, revoke such determination, provided that, in the absence of actual
fraud by Indemnitee, no such revocation may be made later than thirty days after
final disposition of the Claim.
 
(e)  Indemnitee shall promptly inform the Determining Body upon his becoming
aware of any relevant facts not theretofore provided by him to the Determining
Body, unless the Determining Body has obtained such facts by other means.
 
(f)  In the case of any Claim not involving a proposed, threatened or pending
criminal proceeding,
 
(i)  if Indemnitee has, in the good faith judgment of the Determining Body, met
the Standard of Conduct, the Corporation may, in its sole discretion, assume all
responsibility for the defense of the Claim, and, in any event, the Corporation
and Indemnitee each shall keep the other informed as to the progress of the
defense of the Claim, including prompt disclosure of any proposals for
settlement; provided that if the Corporation is a party to the Claim and
Indemnitee reasonably determines that there is a conflict between the positions
of the Corporation and Indemnitee with respect to the Claim, then Indemnitee
shall be entitled to conduct his defense with counsel of his choice; and
provided further that Indemnitee shall in any event be entitled at his expense
to employ counsel chosen by him to participate in the defense of the Claim; and
 
(ii)  the Corporation shall fairly consider any proposals by Indemnitee for
settlement of the Claim. If the Corporation proposes a settlement of the Claim
and such settlement is acceptable to the person asserting the Claim or the
Corporation believes a settlement proposed by the person asserting the Claim
should be accepted, it shall inform Indemnitee of the terms of such proposed
settlement and shall fix a reasonable date by which Indemnitee shall respond. If
Indemnitee agrees to such terms, he shall execute such documents as shall be
necessary to make final the settlement. If Indemnitee does not agree with such
terms, Indemnitee may proceed with the defense of the Claim in any manner he
chooses, provided that if Indemnitee is not successful on the merits or
otherwise, the Corporation’s obligation to indemnify such Indemnitee as to any
Expenses incurred following his disagreement shall be limited to the lesser of
(A) the total Expenses incurred by Indemnitee following his decision not to
agree to such proposed settlement or (B) the amount that the Corporation would
have paid pursuant to the terms of the proposed settlement. If, however, the
proposed settlement would impose upon Indemnitee any re-quirement to act or
refrain from acting that would materially interfere with the conduct of
Indemnitee’s affairs, Indemnitee shall be permitted to refuse such settlement
and proceed with the defense of the Claim, if he so desires, at the
Corporation’s expense in accordance with the terms and conditions of this
Agreement without regard to the limitations imposed by the immediately preceding
sentence. In any event, the Corporation shall not be obligated to indemnify
Indemnitee for an amount paid in a settlement that the Corporation has not
approved.
 
(g)  In the case of a Claim involving a proposed, threatened or pending criminal
proceeding, Indemnitee shall be entitled to conduct the defense of the Claim and
to make all decisions with respect thereto, with counsel of his choice; provided
that the Corporation shall not be obligated to indemnify Indemnitee for an
amount paid in settlement that the Corporation has not approved.
 
(h)  After notification to the Corporation of the existence of a Claim,
Indemnitee may from time to time request of the Chief Executive Officer or, if
the Chief Executive Officer is a party to the Claim as to which indemnification
is being sought, any officer who is not a party to the Claim and who is
designated by the Chief Executive Officer (the “Disbursing Officer”), which
designation shall be made promptly after receipt of the initial request, that
the Corporation advance to Indemnitee the Expenses (other than fines, penalties,
judgments or amounts paid in settlement) that he incurs in pursuing a defense of
the Claim prior to the time that the Determining Body determines whether the
Standard of Conduct has been met. The Disbursing Officer shall pay to Indemnitee
the amount requested (regardless of Indemnitee’s apparent ability to repay the
funds) upon receipt of an undertaking by or on behalf of Indemnitee to repay
such amount if it shall ultimately be determined that he is not entitled to be
indemnified by the Corporation under the circumstances, provided that if the
Disbursing Officer does not believe such amount to be reasonable, he shall
advance the amount deemed by him to be reasonable and Indemnitee may apply
directly to the Determining Body for the remainder of the amount requested.
 
(i)  After a determination that the Standard of Conduct has been met, for so
long as and to the extent that the Corporation is required to indemnify
Indemnitee under this Agreement, the provisions of Paragraph (h) shall continue
to apply with respect to Expenses incurred after such time except that (i) no
undertaking shall be required of Indemnitee and (ii) the Disbursing Officer
shall pay to Indemnitee the amount of any fines, penalties or judgments against
him which have become final for which the Corporation is obligated to indemnify
him or any amount of indemnification ordered to be paid to him by a court.
 
(j)  Any determination by the Corporation with respect to settlement of a Claim
shall be made by the Determining Body.
 
(k)  The Corporation and Indemnitee shall keep confidential to the extent
permitted by law and their fiduciary obligations all facts and determinations
provided pursuant to or arising out of the operation of this Agreement and the
Corporation and Indemnitee shall instruct its or his agents and employees to do
likewise.
 
6.  Enforcement.
 
(a)  The rights provided by this Agreement shall be enforceable by Indemnitee in
any court of competent jurisdiction.
 
(b)  If Indemnitee seeks a judicial adjudica-tion of his rights under, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
recover from the Corporation, and shall be indemnified by the Corporation
against, any and all Expenses actually and reasonably incurred by him in
connection with such proceeding, but only if he prevails therein. If it shall be
determined that Indemnitee is entitled to receive part but not all of the relief
sought, then Indemnitee shall be entitled to be reimbursed for all Expenses
incurred by him in connection with such proceeding if the indemnification amount
to which he is determined to be entitled exceeds 50% of the amount of his claim.
Otherwise, the Expenses incurred by Indemnitee in connection with such judicial
adjudication shall be appropriately prorated.
 
(c)  In any judicial proceeding described in this Section 6, the Corporation
shall bear the burden of proving that Indemnitee is not entitled to Expenses
sought with respect to any Claim.
 
7.  Saving Clause. If any provision of this Agreement is determined by a court
having jurisdiction over the matter to require the Corporation to do or refrain
from doing any act that is in violation of applicable law, the court shall be
empowered to modify or reform such provision so that, as modified or reformed,
such provision provides the maximum indemnification permitted by law and such
provision, as so modified or reformed, and the balance of this Agreement, shall
be applied in accordance with their terms. Without limiting the generality of
the foregoing, if any portion of this Agreement shall be invalidated on any
ground, the Corporation shall nevertheless indemnify Indemnitee to the full
extent permitted by any applicable portion of this Agreement that shall not have
been invalidated and to the full extent permitted by law with respect to that
portion that has been invalidated.
 
8.  Non-Exclusivity.
 
(a)  The indemnification and payment of Expenses provided by or granted pursuant
to this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee is or may become entitled under any statute, article of
incorporation, by-law, authorization of shareholders or directors, agreement or
otherwise.
 
(b)  It is the intent of the Corporation by this Agree-ment to indemnify and
hold harmless Indemnitee to the fullest extent permitted by law, so that if
applicable law would permit the Corporation to provide broader indemnification
rights than are currently permitted, the Corporation shall indemnify and hold
harmless Indemnitee to the fullest extent permitted by applicable law
notwithstanding that the other terms of this Agreement would provide for lesser
indemnification.
 
9.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.
 
10.  Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Louisiana.
 
11.  Successors and Assigns. This Agreement shall be binding upon Indemnitee and
upon the Corporation, its successors and assigns, and shall inure to the benefit
of Indemnitee’s heirs, personal representatives, and assigns and to the benefit
of the Corporation, its successors and assigns.
 
12.  Amendment. No amendment, modification, termination or cancellation of this
Agreement shall be effective unless made in writing signed by the Corporation
and Indemnitee. Notwithstanding any amendment or modification to or termination
or cancellation of this Agreement or any portion hereof, Indemnitee shall be
entitled to indemnification in accordance with the provisions hereof with
respect to any acts or omissions of Indemnitee which occur prior to such
amendment, modification, termination or cancellation.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the date and year first above written.
 

 
CenturyTel, Inc.
 
 
By: _______________________
Glen F. Post, III
Chairman and Chief Executive Officer
 
 
 
________________________
      [Insert Name of Indemnitee]
 



 